UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): January 26, 2012 Caterpillar Financial Services Corporation (Exact name of Registrant as specified in its charter) 001-11241 (Commission File Number) Delaware 37-1105865 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 2120 West End Avenue Nashville, Tennessee 37203-0001 (Address of principal executive offices, with zip code) (615) 341-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On January 26, 2012, Caterpillar Financial Services Corporation issued a press release reporting financial results for the year and quarter ended December 31, 2011. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated into this Item 2.02 by reference. The information in this Current Report on Form 8-K, including Exhibit 99.1, is being furnished in accordance with the provisions of General Instruction B.2 of Form 8-K. Item 9.01.Financial Statements and Exhibits. d) Exhibits: Caterpillar Financial Services Corporationpress release dated January 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caterpillar Financial Services Corporation Date:January 26, 2012 By:/s/ J. Wesley Blumenshine J. Wesley Blumenshine Secretary 2 EXHIBIT INDEX Exhibit No. Description Caterpillar Financial Services Corporation press release dated January 26, 2012 3
